WELLFORD, Circuit Judge,
concurring.
I concur in the court’s conclusion with respect to the applicability of 17 U.S.C. § 303(b) (enacted November 13, 1997) to the facts and circumstances of this case.
I would reach the same result, however, with reference to the law which should have been applied even without this recent amendment to the Copyright law. See White-Smith Music Pub Co. v. Apollo Co., 209 U.S. 1, 28 S.Ct. 319, 52 L.Ed. 655 (1908); Rosette v. Rainbo Record, 354 F.Supp. 1183 (S.D.N.Y.1973), aff'd, 546 F.2d 461 (2d Cir.1976), and the dissenting opinion in La Cienega Music Co. v. ZZ Top, 53 F.3d 950 (9th Cir.), cert. denied, 516 U.S. 927, 116 S.Ct. 331, 133 L.Ed.2d 231 (1995).1 I believe that the unpublished decision, Leeds Music Corp. v. Gusto Records, Inc., 601 F.2d 589, 1979 U.S.App. LEXIS 13834 (6th Cir.1979), is distinguishable and is not controlling here.
I concur in the REVERSAL of the judgment of the district court.

. As pointed out in the majority opinion, La Cienega is no longer good law, in any event.